                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SHERIDAN AND MURRAY, LLC and                Case No. 2:19-cv-00467-JDW
 THOMAS W. SHERIDAN,

                Plaintiffs

        v.

 THE ROBERTS LAW FIRM,

                Defendant.


                                         ORDER

       AND NOW, on this 11th day of December, 2019, upon consideration of the Plaintiffs’

Partial Motion to Dismiss Defendant’s Counterclaims (ECF No. 23), it is hereby ORDERED that

said motion is GRANTED IN PART and DENIED IN PART.

       It is FURTHER ORDERED that, for the reasons stated in the accompanying

Memorandum, Counts IV and VI of Defendant’s Counterclaim (ECF No. 2) are DISMISSED

pursuant to Fed. R. Civ. P. 12(b)(6).

                                                 BY THE COURT:


                                                 /s/ Joshua D. Wolson
                                                 JOSHUA D. WOLSON, J.
